Mr. Presiding Justice Graves delivered the opinion of the court. Appellee, a corporation of Chicago engaged in the buying of grain from grain dealers and reselling it in eastern and southern markets, obtained, a judgment agáinst appellant, a grain dealer at Piper City, Illinois, in the circuit court of Ford county, for $1,140, on the claim that appellant had sold to appellee 2,000 bushels of com to be delivered during the year 1917 at $1.04 per bushel; that appellant failed to deliver the com as agreed, and that appellee was damaged by such failure to the amount of the judgment secured. Appellant does not deny that he sold the corn' for $1.04 per bushel but contends that it was sold to one Ben. B. Bishopp of Sheldon, Illinois, while appellee insists that Bishopp was a grain broker and was acting in that capacity in purchasing the com, that he, Bishopp, purchased it for appellee and that appellant knew that Bishopp was acting for appellee when he purchased it. The jury were justified by the evidence in finding that Bishopp, acting as broker, purchased the com for appellee. Bishopp testified that on August 26, 1917, he mailed a card to appellant on which was contained an offer of $1.04 per bushel for No. 4 yellow com, the same to be shipped to appellee at Snyder, Indiana, during the year; that the next morning appellant called him up by telephone and told him to book 2,000 bushels of No. 4 corn for appellee; that thereupon he made out a memorandum of sale in duplicate confirming the sale from appellant to appellee and sent a copy of it to each of the parties by mail; that this memorandum was signed by Bishopp in printing and contained the request that if any error had been made in filling the blanks therein he should be notified of it; that appellant did not notify Bishopp of any mistake in the memorandum; that after the time for the delivery of the corn had expired and the com had not been delivered, Bishopp talked with appellant both face to face and over the telephone about the deal. In these conversations the sale was talked about as having been made to appellee and appellant promised to send com and money to appellee in settlement of the deal. Mr. Henry A. Bumsey, treasurer of appellee, testified that appellant, after the time for delivery of the com had been extended from time to time, told him to close the deal, that the deal was closed when the corn was worth $1.61 at Piper City; that he told appellant the deal was closed and he said “all right.” A Mr. John H. Wheeler, a broker, also testified that he was on an extension telephone while Bumsey was talking to appellant and that he heard the conversation testified to by Bumsey; that appellant then told Bumsey he would send com and oats to balance the account as soon as he could get cars. While appellant took the stand in his own behalf, his testimony did not contradict that produced by appellee in the essential particulars. Appellant next contends that the memorandum offered in evidence made by Bishopp in duplicate and sent to each of the parties is not sufficient to take the contract out of the Statute of Frauds applying to sale's of personal property to the value of $500 or upwards, because the signature of “Ben. B. Bishopp, Grain Broker” was a printed signature and because Bishopp was not the agent of appellant. The printed signature of Bishopp as broker was one that had been adopted and used by him for years and was as much his signature as if it had been personally placed on the memorandum with pen and ink. Whether Bishopp was the agent of appellant in this matter was a question of fact for the jury. The evidence warranted the verdict returned which amounts to a finding that he was such agent. The fact established by the evidence, that Bishopp sent to appellant as well as to appellee a memorandum signed by him reciting a sale of 2,000 bushels of corn by appellant to appellee together with the terms of the sale, which appellant never repudiated in any way, although requested so to do if the same was incorrect, was in itself a sufficient ratification of the acts of Bishopp there recited to bind appellant. Eau Claire Canning Co. v. Western Brokerage Co., 213 Ill. 561. The jury were fully and properly instructed, and the verdict is in accord with the weight of the evidence. Aside from the merits of the questions presented, the judgment should be affirmed becaus,e the abstract has no index which is required by the rules of this court, neither does it contain any reference to any assignments of error. The judgment of the circuit court is affirmed. Judgment affirmed.